Name: Commission Decision of 8 July 2002 on administering certain restrictions on imports of certain steel products from the Russian Federation (Text with EEA relevance) (notified under document number C(2002) 2480)
 Type: Decision
 Subject Matter: Europe;  international trade;  trade;  iron, steel and other metal industries
 Date Published: 2002-07-24

 Avis juridique important|32002D0602Commission Decision of 8 July 2002 on administering certain restrictions on imports of certain steel products from the Russian Federation (Text with EEA relevance) (notified under document number C(2002) 2480) Official Journal L 195 , 24/07/2002 P. 0038 - 0053Commission Decisionof 8 July 2002on administering certain restrictions on imports of certain steel products from the Russian Federation(notified under document number C(2002) 2480)(Text with EEA relevance)(2002/602/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community and in particular the first paragraph of Article 95 thereof,Having consulted the Consultative Committee and with the unanimous assent of the Council,Whereas:(1) For the years 1995 to 2001 trade in certain products covered by the Treaty establishing the European Coal and Steel Treaty was the subject of agreements between the Parties(1).(2) The Community has concluded a further ECSC steel agreement with the Russian Federation concerning trade in certain steel products covered by the European Coal and Steel Community Treaty which take account of developments in the relationship between the Parties(2).(3) This agreement establishes quantitative limits for the entry into free circulation in the Community of certain steel products between 2002 to 2004 and provides a framework for the removal of quantitative restrictions provided that certain conditions are met and in particular when compatible disciplines in respect of competition, state aid and environmental protection have been established in respect of the steel products covered by the Agreement.(4) It is necessary to provide the means to administer this agreement within the Community, taking into account the experience gained during the previous agreements.(5) It is necessary to ensure that the origin of the products in question is checked and appropriate methods of administrative cooperation are set up to this end.(6) The effective application of the agreement requires the introduction of a requirement of a Community import licence for the entry into free circulation in the Community of the products in question together with a system for administering the grant of such Community import licences.(7) Products placed in a free zone or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system) should not be counted against the limits established for the products in question.(8) In order to ensure that these quantitative limits are not exceeded, it is necessary to establish a management procedure whereby the competent authorities of the Member States will not issue import licences before obtaining prior confirmation from the Commission that appropriate amounts remain available within the quantitative limit in question.(9) The agreement provides for a system of cooperation between the Russian Federation and the Community with the aim of preventing circumvention by means of transhipment, rerouting or other means; whereas a consultation procedure is established under which an agreement can be reached with the country concerned on an equivalent adjustment to the relevant quantitative limit when it appears that the agreement has been circumvented; whereas the Russian Federation also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied; whereas, in the absence of agreement with a supplier country within the time limit provided, the Community may, where clear evidence of circumvention is provided, apply the equivalent adjustment.(10) Imports of products covered by this Decision as from 1 January 2002 have been subjected to a licence in pursuance of Decision 2002/385/ECSC(3), as amended, that the ECSC steel agreement foresees that those quantities are to be counted against the limits established for 2002 in this Decision,HAS DECIDED AS FOLLOWS:Article 1Scope1. This Decision applies to imports of the steel products listed in Annex I, originating in the Russian Federation.2. For the purposes of paragraph 1, the steel products shall be classified in product groups as set out in Annex I.3. The classification of products listed in Annex I shall be based on the Combined Nomenclature (CN). The procedures for the application of this paragraph are laid down in Part I of Annex II.4. The origin of the products referred to in paragraph 1 shall be determined in accordance with the rules in force in the Community.5. The procedures for verification of the origin of the products referred to in paragraph 1 are laid down in Annexes II and III and in the relevant Community legislation in force.Article 2Quantitative limits1. The importation into the Community of the steel products listed in Annex I originating in the Russian Federation shall be subject to the annual quantitative limits laid down in Annex IV. The release for free circulation in the Community of the products set out in Annex I originating in the Russian Federation shall be subject to the presentation of an import authorization issued by the Member States' authorities in accordance with the provisions of Article 4.The authorized imports shall be counted against the quantitative limits laid down for the year in which the products are shipped in the exporting country.2. In order to ensure that quantities for which import authorizations are issued do not exceed at any moment the total quantitative limits for each product group, the competent authorities shall issue import authorizations only upon confirmation by the Commission that there are still quantities available within the quantitative limits for the relevant product group of steel products in respect of the supplier country, for which an importer or importers have submitted applications to the said authorities.3. Imports of products as from 1 January 2002, for which a licence was required pursuant to Commission Decision 2001/932/ECSC, as amended, shall be counted against the relevant limits for 2002 laid down in Annex IV.4. For the purposes of this Decision and as from the date of its application, shipment of products shall be considered as having taken place on the date on which they were loaded onto the exporting means of transport.Article 3Suspensive arrangements1. The quantitative limits referred to in Annex IV shall not apply to products placed in a free zone or free warehouse or imported under the arrangements governing customs warehouses, temporary importation or inward processing (suspension system).2. Where the products referred to in paragraph 1 are subsequently released for free circulation, either in the unaltered state or after working or processing, Article 2(2) shall apply and the products so released shall be counted against the relevant quantitative limit set out in Annex IV.Article 4Specific rules for the administration of Community quantitative limits1. For the purpose of applying Article 2(2), the competent authorities of the Member States, before issuing import authorizations, shall notify the Commission of the amounts of the requests for import authorizations, supported by original export licences, which they have received. By return, the Commission shall notify its confirmation that the requested amount(s) of quantities are available for importation in the chronological order in which the notifications of the Member States have been received ("first come, first served basis").2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case the exporting country, the product group concerned, the amounts to be imported, the number of the export licence, the quota year and the Member State in which the products are intended to be put into free circulation.3. The notifications referred to in paragraphs 1 and 2 shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.4. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each product group of products. Moreover, the Commission shall contact the Russian authorities immediately in cases where requests notified exceed the limits in order to seek clarification and a rapid solution.5. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorization. Such unused quantities shall automatically be transferred into the remaining quantities of the total Community quantitative limit for each product group.6. The import authorizations or equivalent documents shall be issued in accordance with Annex II.7. The competent authorities of the Member States shall notify the Commission of any cancellation of import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent Russian authorities. However, if the Commission or the competent authorities of a Member State have been informed by the competent Russian authorities of the withdrawal or cancellation of an export licence after the related products have been imported into the Community, the quantities in question shall be set off against the quantitative limit for the year during which shipment of products took place.8. The Commission may take any measure necessary to implement the provisions of this Article.Article 5Statistics1. In respect of the steel products listed in Annex I, Member States shall notify the Commission monthly, within one month of the end of each month, of the total quantities that have entered into free circulation during that month, indicating the combined nomenclature code and using the statistical units and, where appropriate, supplementary units used in that code. Imports shall be broken down in accordance with the statistical procedures in force.2. In order to enable market trends in the products covered by this Decision to be monitored, Member States shall communicate to the Commission, before 31 March each year, statistical data on the imports of the preceding year.Article 6Circumvention1. Where, following the enquiries carried out in accordance with the procedures set out in Annex III, the Commission notes that the information in its possession constitutes proof that products listed in Annex I originating in the Russian Federation have been transhipped, rerouted or otherwise imported into the Community through circumvention of such quantitative limits and that there is a need for the necessary adjustments to be made, it shall request that consultations be opened so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits.2. Pending the outcome of the consultations referred to in paragraph 1, the Commission may ask the Russian Federation to take the necessary precautionary steps to ensure that adjustments to the quantitative limits agreed following such consultations may be carried out for the year in which the request for consultations was lodged or for the following year, if the quantitative limits for the current year is exhausted, where there is clear evidence of circumvention.3. If the Community and the Russian Federation fail to arrive at a satisfactory solution and if the Commission notes that there is clear evidence of circumvention, it shall deduct from the quantitative limits an equivalent volume of products originating in the Russian Federation.Article 7Final provisionsAmendments to the Annexes which may be necessary to take into account the conclusion, amendment or expiry of agreements with the Russian Federation, adjustments to the quantitative limits made in accordance with the relevant provisions of the ECSC steel agreement with the Russian Federation, or amendments made to Community rules on statistics, customs arrangements or common rules for imports, shall be adopted by the European Commission.Article 8This Decision shall not constitute in any way a derogation from the provisions of the bilateral ECSC steel agreement on trade in certain steel products which the Community has concluded with the Russian Federation and which, in all cases of conflict, shall prevail.Article 9This Decision shall enter into force and shall apply on the day following that of its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 July 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 5, 8.1.96, p. 24, OJ L 45, 15.2.97, p. 40, OJ L 300, 4.11.1997, p. 51(2) See page 54 of this Official Journal.(3) OJ L 345, 29.12.2001, p. 71.ANNEX IRUSSIAN FEDERATIONSA FLAT-ROLLED PRODUCTSSA1. Coils7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 907208 38 907208 39 907211 14 107211 19 207219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907225 20 207225 30 00SA1a. Hot rolled coils for re-rolling7208 37 107208 38 107208 39 10SA2. Heavy plate7208 40 107208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107211 13 00SA3. Other flat-rolled products7208 40 907208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 14 907211 19 907211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907225 40 80SA4. Alloyed products7226 20 207226 91 107226 91 907226 99 20SB. LONGS PRODUCTSSB1. Beams7207 19 317207 20 717216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 90SB2. Wire rod7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95SB3. Other longs7207 19 117207 19 147207 19 167207 20 517207 20 557207 20 577214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107218 99 207222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 30 107222 40 107222 40 307224 90 317224 90 397228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00ANNEX IIPART ICLASSIFICATIONArticle 1The classification of the steel products covered by the Decision is based on the Combined Nomenclature (CN).Article 2On the initiative of the Commission or of a Member State, the tariff and statistical nomenclature section of the Customs Code Committee, which was established by Council Regulation (EEC) No 2658/87(1), as amended by Article 252 of Council Regulation (EEC) No 2913/92(2), will examine urgently, in accordance with the provisions of the abovementioned Regulations, all questions concerning the classification of products covered by this Decision within the Combined Nomenclature in order to classify them in the appropriate product groups.Article 3The Commission shall inform the Russian Federation of any changes in the Combined Nomenclature (CN) affecting products covered by this Decision on their adoption by the competent authorities of the Community.Article 4The Commission shall inform the competent Russian authorities of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products covered by this Decision, within one month at the latest of their adoption. Such communication shall include:(a) a description of the products concerned;(b) the relevant product group, and the Combined Nomenclature code (CN code);(c) the reasons which have led to the decision.Article 51. Where a classification decision adopted in accordance with Community procedures in force results in a change of classification practice or a change in the product group of any product covered by this Decision, the competent authorities of the Member States shall provide 30 days' notice, from the date of the Commission's notification, before the decision is put into effect.2. Products shipped before the date of application of the decision shall remain subject to earlier classification practice, provided that the goods in question are entered to importation within 60 days of that date.Article 6Where a classification decision adopted in accordance with the Community procedures in force referred to in Article 5 of this Annex involves a product group subject to a quantitative limit, the Commission shall, where necessary, initiate consultations without delay in accordance with Article 9 of this Decision, in order to reach agreement on any necessary adjustments to the corresponding quantitative limits provided for in Annex IV.Article 71. Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the products covered by this Decision differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import arrangements which, in accordance with the provisions of this Decision, are applicable to them on the basis of the classification determined by the abovementioned authorities.2. competent authorities of the Member States shall inform the Commission of the cases referred to in paragraph 1, indicating in particular:- the quantities of products involved;- the product group shown on the import documentation and that retained by the competent authorities;- the number of the export licence and the category shown.3. The competent authorities of the Member States shall not issue a new import authorization for steel products subject to a Community quantitative limit laid down in Annex IV following re-classification until they have obtained confirmation from the Commission that the amounts to be imported are available in accordance with the procedure laid down in Article 4 of the Decision.4. The Commission shall notify the exporting countries concerned of the cases referred to in this Article.Article 8In the cases referred to in Article 7, as well as in those cases of a similar nature raised by the competent Russian authorities, the Commission, if necessary, shall enter into consultations with Russia, in order to reach agreement on the classification definitively applicable to the products involved in the divergence.Article 9The Commission, in agreement with the competent authorities of the importing Member State or States and of Russia, may, in the cases referred to in Article 8, determine the classification definitively applicable to the products involved in the divergence.Article 10When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9, the Commission shall adopt, in accordance with the provisions of Article 10 of Regulation (EEC) No 2658/87, a measure establishing the classification of the goods in the Combined Nomenclature.PART IIDOUBLE-CHECKING SYSTEM(for administering quantitative limits)Article 111. The competent Russian authorities shall issue an export licence in respect of all consignments of steel products subject to the quantitative limits laid down in Annex IV up to the level of the said limits.2. The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14.Article 121. The export licence for quantitative limits shall conform to the specimen set out in Appendix I of this Annex and shall certify, inter alia, that the quantity of goods in question has been set off against the quantitative limit established for the product group concerned.2. Each export licence shall cover only one of the product groups listed in Annex I.Article 13Exports shall be set off against the quantitative limits established for the year in which the products covered by the export licence have been shipped within the meaning of Article 2 (5) of the Decision.Article 141. To the extent that the Commission pursuant to Article 4 of the Decision has confirmed that the amount requested is available within the quantitative limit in question, the competent authorities of the Member States shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped. Import authorizations shall be issued by the competent authorities of any Member State irrespective of the Member State indicated on the export licence, to the extent that the Commission, pursuant to Article 4 of the Decision, has confirmed that the amount requested is available within the quantitative limit in question.2. The import authorizations shall be valid for four months from the date of their issue. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a further period not exceeding two months. Such extensions shall be notified to the Commission. In exceptional circumstances, an importer may request a second period of extension. These exceptional requests may be granted only by a decision taken in accordance with the procedure laid down in Article 7 of the Decision.3. Import authorizations shall be drawn up in the form set out in Appendix II of this Annex and shall be valid throughout the customs territory of the Community.4. The declaration or request made by the importer in order to obtain the import authorization shall contain:(a) the full name and address of the exporter;(b) the full name and address of the importer;(c) the exact description of the goods and the CN code(s);(d) the country of origin of the goods;(e) the country of consignment;(f) the appropriate product group and the quantity in the appropriate unit as indicated in Annex IV of the Decision for the products in question;(g) the net weight by CN heading;(h) the cif value of the products at Community frontier by CN heading (as indicated in box 13 of the export licence);(i) whether the products concerned are seconds or of substandard quality;(j) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract;(k) date and number of the export licence;(l) any internal code used for administrative purposes;(m) date and signature of importer.5. Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment.Article 15The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent Russian authorities on the basis of which the import authorizations have been issued.Article 16Import authorizations or equivalent documents shall be issued by the competent authorities of the Member States in conformity with Article 2(2) and without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with other conditions required under current rules.Article 171. If the Commission finds that the total quantities covered by export licences issued by Russia for a particular product group in any agreement year exceed the quantitative limit established for that product group, the competent licence authorities in the Member States shall be informed immediately to suspend the further issue of import authorizations. In this event, consultations shall be initiated forthwith by the Commission.2. The competent authorities of a Member State shall refuse to issue import authorizations for products originating in Russia which are not covered by export licenses issued in accordance with the provisions of this Annex.PART IIICOMMON PROVISIONSArticle 181. The export licence referred to in Article 11 of this Annex and the certificate of origin (specimen attached) may include additional copies duly indicated as such. They shall be made out in English.2. If the documents referred to above are completed by hand, entries must be in ink and in block letters.3. The export licences or equivalent documents and certificates of origin shall measure 210 x 297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye.4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Decision.5. Each export licence or equivalent document and the certificate of origin shall bear a standardized serial number, whether or not printed, by which it can be identified.6. This number shall be composed of the following elements:- two letters identifying the exporting country as follows:RU= Russian Federation- two letters identifying the Member State of intended destination as follows:B= BelgiumDK= DenmarkDE= GermanyEL= GreeceES= SpainFR= FranceIE= IrelandIT= ItalyLU= LuxembourgNL= NetherlandsAT= AustriaPT= PortugalFI= FinlandSE= SwedenGB= United Kingdom- a one-digit number identifying the quota year corresponding to the last figure in the year in question, e.g. "2" for 2002;- a two-digit number identifying the issuing office in the exporting country;- a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination.Article 19The export licence and the certificate of origin may be issued after the shipment of the products to which they relate. In such cases they shall bear the endorsement 'issued retrospectively'.Article 20In the event of the theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence or certificate issued in this way shall bear the endorsement "duplicate".The duplicate shall bear the date of the original licence or certificate.PART IVCOMMUNITY IMPORT LICENCE - COMMON FORMArticle 211. The forms to be used by the competent authorities of the Member States (list attached to this Annex) for issuing the import authorizations referred to in Article 14 shall conform to the specimen of the import licence set out in Appendix II to this Annex.2. Import licence forms and extracts thereof shall be drawn up in duplicate, one copy, marked "Holder's copy" and bearing the number 1 to be issued to the applicant, and the other, marked "Copy for the issuing authority" and bearing the number 2, to be kept by the authority issuing the licence. For administrative purposes the competent authorities may add additional copies to form 2.3. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 g/m2. Their size shall be 210 x 297 mm; the type space between the lines shall be 4,24 mm (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the licence itself, shall in addition have a red printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means.4. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an identification of the printer's name and address or a mark enabling the printer to be identified.5. At the time of their issue the import licences or extracts shall be given an issue number determined by the competent authorities of the Member State. The import licence number shall be notified to the Commission electronically within the integrated network set up under Article 4.6. Licences and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue.7. In. box 10 the competent authorities shall indicate the appropriate steel product group.8. The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters or figures obtained by means of perforation, or printing on the licence may be substituted for the issuing authority's stamp. The issuing authorities shall use any tamper-proof method to record the quantity allocated in such a way as to make it impossible to insert figures or references (e.g. EUR 1000).9. The reverse of copy No 1 and copy No 2 shall bear a box in which quantities may be entered, either by the customs authorities when import formalities are completed, or by the competent administrative authorities when an extract is issued.If the space set aside for debits on a licence or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the licence or extract. The debiting authorities shall so place their stamp that one half is on the licence or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page.10. Import licences and extracts issued, and entries and endorsements made, by the authorities of one Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States.11. The competent authorities of the Member States concerned may, where indispensable, require the contents of licences or extracts to be translated into the official language or one or the official languages of that Member State.>PIC FILE= "L_2002195EN.004701.TIF">>PIC FILE= "L_2002195EN.004801.TIF">>PIC FILE= "L_2002195EN.004901.TIF">>PIC FILE= "L_2002195EN.005001.TIF">LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES/LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER/LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN/Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã /LIST OF THE COMPETENT NATIONAL AUTHORITIES/LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES/ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI/LIJST VAN BEVOEGDE NATIONALE INSTANTIES/LISTA DAS AUTORIDADES NACIONAIS COMPETENTES/LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA/FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETERBELGIQUE/BELGIÃ MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesServices LicencesRue GÃ ©nÃ ©ral Leman 60 B - 1040 Bruxelles Fax (32-2) 230 83 22 Ministerie van Economische Zaken Bestuur van de Economische BetrekkingenDienst VergunningenGeneraal Lemanstraat 60 B - 1040 Brussel Fax (32-2) 230 83 22DANMARKErhvervsfremme Styrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK - 8600 Silkeborg Fax: (45) 35 46 64 01DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle, (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn 1 Fax (49-6196) 942 26Ã Ã Ã Ã Ã Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR - 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30 10) 328 60 94ESPAÃ AMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana 162 E - 28046 Madrid Fax: +34-1-563 18 23/349 38 31FRANCESetice 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 Fax (33) 155 07 46 69IRELANDDepartment of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort CentreHatch StreetDublin 2 Ireland Fax (353-1) 631 28 26ITALIAMinistero delle AttivitÃ produttive Direzione generale per la Politica commerciale e per la gestione del regime degli scambi Viale America, 341 I - 00144 Roma Fax (39-06) 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L - 2011 Luxembourg Fax (352) 46 61 38NEDERLANDBelastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax (31) 505 26 06 98 m.i.v. 18.1.2002Fax (31) 505 23 23 41Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit Aussenwirtschaftsadministration Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Fax + 43-1-711 00/8386PORTUGALMinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais AlfÃ ¢ndega de Lisboa, Largo do Terreiro do Trigo P - 1100 Lisboa Fax: (351-21) 881 42 61SUOMITullihallitus PL 512 FIN - 00101 Helsinki Faksi (358-9) 614 28 52SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Fax: (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway House, West Precinct Billingham Cleveland TS23 2NF United Kingdom Fax (44) 1642 533 557(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 302, 19.10.1992, p. 1.ANNEX IIIADMINISTRATIVE COOPERATIONArticle 1The Commission shall supply the Member States' authorities with the names and addresses of authorities in Russia competent to issue certificates of origin and export licences together with specimens of the stamps used by these authorities.Article 2For the steel products subject to a double-checking system Member States shall notify the Commission within the first ten days of each month of the total quantities, in the appropriate units and by country of origin and group of products, for which import authorizations have been issued during the preceding month.Article 31. Subsequent verification of certificates of origin or export licences shall be carried out at random, or whenever the competent authorities of the Community have reasonable doubt as to the authenticity of the certificate of origin or export licence or as to the accuracy of the information regarding the true origin of the products in question.In such cases the competent authorities of the Community shall return the certificate of origin or the export licence or a copy thereof to the competent Russian governmental authority, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been offered suggesting that the particulars given on the said certificate or the said licence are inaccurate.2. The provisions of paragraph 1 shall also apply to subsequent verifications of declarations of origin.3. The results of the subsequent verifications carried out in accordance with paragraph 1 shall be communicated to the competent authorities of the Community within three months at the latest. The information communicated shall indicate whether the disputed certificate, licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Decision. The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully, including, in particular, the origin of the goods(1).4. Should such verifications reveal abuse or major irregularities in the use of declarations of origin, the Member State concerned shall inform the Commission of this fact. The Commission shall pass the information on to the other Member States. The Community may decide that imports of the products in question to the Community shall be accompanied by a certificate of Russian origin referred to in Article 18(1) of Annex II.5. Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for free circulation of the products in question.Article 41. Where the verification procedure referred to in Article 2 or where information available to the competent authorities of the Community indicates that the provisions of this Decision are being contravened, the said authorities shall request Russia to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Decision. The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent information enabling the true origin of the goods to be determined.2. In pursuance of the action taken under the terms of this Annex, the competent authorities of the Community may exchange any information with the competent governmental authorities of Russia which is considered to be of use in preventing the contravention of the provisions of this Decision.3. Where it is established that the provisions of this Decision have been contravened, the Commission, acting in accordance with the procedure laid down in Article 7 of the Decision, may take, with the agreement of Russia, such measures as are necessary to prevent recurrence of such contravention.Article 5The Commission shall coordinate the action undertaken by the competent authorities of the Member States under the provisions of this Annex. The competent authorities of the Member States shall inform the Commission and the other Member States of action which they have undertaken and the results obtained.(1) For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in each exporting country.ANNEX IVQUANTITATIVE LIMITSRUSSIAN FEDERATION>TABLE>Note:SA and SB are product categoriesSA1 to SA4 and SB1 to SB3 are product groups